t c summary opinion united_states tax_court atig rahman petitioner v commissioner of internal revenue respondent docket no 29178-12s filed date atig rahman pro_se randall b childs for respondent summary opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioner’ sec_2010 federal_income_tax of dollar_figure and an accuracy-related_penalty of dollar_figure under sec_6662 after concessions by petitioner the issues for decision are as follows whether for purposes of self-employment_tax petitioner was an employee or an independent_contractor of ever care adult care services ever care we hold that he was an employee and whether petitioner is liable for an accuracy-related_penalty under sec_6662 attributable to a substantial_understatement_of_income_tax resulting from petitioner’s unreported income from unemployment_compensation and ever care to the extent that there is a substantial_understatement_of_income_tax we hold that he is unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure petitioner concedes that for he received unemployment_compensation from the florida agency for workforce innovation of dollar_figure and compensation from ever care of dollar_figure adjustments made in the notice_of_deficiency that are purely mechanical are not in issue and will be resolved on the basis of petitioner’s concessions and the court’s disposition of the disputed substantive issue background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits petitioner resided in the state of florida at the time that the petition was filed petitioner was unemployed for the first part of as a result he received unemployment_compensation of dollar_figure from the florida agency for workforce innovation in or around date petitioner began working for ever care ever care paid petitioner dollar_figure for his services in ever care is a business that provides a home and other care services to adults with disabilities during ever care owned three homes and acquired a fourth ever care hires both floor staff and group home managers ever care originally hired petitioner to be a member of floor staff but he was promoted to group home manager after working approximately two weeks the group home he managed was staffed with approximately six other full-time workers and the home always had at least one staff member present petitioner worked approximately hours per week and was paid an hourly rate every two weeks when petitioner was not working he was on call as the first point_of_contact should a problem arise at the home petitioner did not have any ownership_interest in ever care or in any of the properties associated with ever care there is nothing in the record to indicate that either party intended petitioner’s employment to be temporary or short term when ever care hired petitioner ever care specifically enumerated his duties and responsibilities many of which were required by the state of florida to maintain an adult care facility a copy of such duties and responsibilities was posted in each of ever care’s group homes ever care specified not only petitioner’s particular job duties but also when and where to perform them petitioner’s duties included preparing a monthly forecast of finances purchasing groceries for the home meeting with officials from the florida licensing agency maintaining the home and making repairs and scheduling hiring and firing staff petitioner’s duties also included assisting residents with personal grooming and facilitating transportation for them petitioner provided ever care’s owner with financial projections each month and met with the owner weekly for an accounting of grocery purchases petitioner also reported to the owner daily regarding how the home was running in addition petitioner would contact the owner in the event of any emergency ever care paid for the weekly groceries for the residents as well as for upkeep and repairs to the home petitioner did not incur any out-of-pocket expenses related to his work at ever care in or around early ever care discharged petitioner ever care considered petitioner to be an independent_contractor and provided him with a form 1099-misc miscellaneous income for petitioner also received a form 1099-g certain government payments reflecting his unemployement compensation from the florida agency for workforce innovation petitioner hired a certified_public_accountant c p a to prepare hi sec_2010 federal_income_tax return petitioner did not report either unemployment_compensation or compensation from ever care nor did he report liability for self- employment_tax on the return respondent mailed petitioner a notice_of_deficiency for determining a deficiency of dollar_figure and an accuracy-related_penalty of dollar_figure in the notice respondent determined inter alia that petitioner was an independent_contractor of ever care and therefore liable for self-employment_tax petitioner timely filed a petition for redetermination alleging that he was an employee of ever care and therefore not liable for self-employment_tax discussion i burden_of_proof in general the commissioner’s determinations set forth in a notice_of_deficiency are presumed to be correct and the taxpayer bears the burden of proving that those determinations are in error rule a 290_us_111 cf sec_7491 providing for burden shifting under prescribed conditions however we need not be overly concerned with such matters because as discussed below the preponderance_of_the_evidence demonstrates that petitioner was an employee of ever care in ii employment status pursuant to sec_1401 there is a tax on income earned from self- employment income from self-employment consists of gross_income derived by an individual from any trade_or_business carried on by such individual sec_1402 the self-employment_tax however does not generally apply to compensation paid to an employee sec_1402 employee means any individual who under the usual common_law rules applicable in determining the employer-employee relationship has the status of an employee sec_3121 such definition is made applicable for self- employment_tax purposes by sec_1402 whether an individual is an employee or independent_contractor is a factual question to which common_law principles apply sec_3121 503_us_318 68_f3d_421 11th cir weber v commissioner 103_tc_378 aff’d 60_f3d_1104 4th cir 89_tc_225 aff’d 862_f2d_751 9th cir sec_31_3401_c_-1 d employment_tax regs we do not analyze in depth all of the factors enumerated in the regulations and cases but rather focus on some of the more important ones that inform our decision factors that are particularly relevant in determining the substance of an employment relationship include the degree of control exercised by the sec_3121 defines employee in pertinent part as follows sec_3121 employee --for purposes of this chapter the term employee means-- any officer of a corporation or any individual who under the usual common_law rules applicable in determining the employer-employee relationship has the status of an employee principal over the details of the work the taxpayer’s investment in the facilities used in his or her work the taxpayer’s opportunity for profit or loss the permanency of the relationship between the parties the principal’s right of discharge whether the work performed is an integral part of the principal’s regular business and the relationship that the parties think they are creating nlrb v united ins co 390_us_254 331_us_704 weber v commissioner t c pincite prof’l exec leasing inc v commissioner t c pincite see also sec_31 d - c employment_tax regs setting forth criteria for identifying employees under common_law rules we consider all of the facts and circumstances of each case and no single factor is determinative nationwide mut ins co u s pincite 117_tc_263 weber v commissioner t c pincite the factors are not necessarily weighted equally rather they are considered according to their significance in the particular case 980_f2d_857 2d cir after considering these factors as discussed below we conclude that petitioner was an employee of ever care and not an independent_contractor a degree of control although not the exclusive inquiry the degree of control exercised by the principal over the worker is the most important consideration in determining the nature of a working relationship see 538_us_440 104_tc_140 the degree of control necessary to find employment status varies with the nature of the services provided by the worker see weber v commissioner t c pincite potter v commissioner tcmemo_1994_356 where the inherent nature of the job mandates an independent approach a lesser degree of control exercised by the principal may still result in finding an employer-employee status see potter v commissioner tcmemo_1994_356 bilenas v commissioner tcmemo_1983_661 to possess a degree of control_over a worker indicative of employment the principal need not direct the worker’s every move rather it is sufficient if the right to do so exists weber v commissioner t c pincite see sec_31_3401_c_-1 employment_tax regs similarly the principal need not set the worker’s hours or supervise every detail of the work environment to control the worker 823_f2d_337 9th cir at trial petitioner credibly testified that the owner had a certain way of doing things and we had to follow that to the ‘t’ and the owner always had it was always a certain specific protocol that she always wanted us to do indeed in that regard ever care specifically enumerated petitioner’s duties and responsibilities and posted a copy thereof in each of ever care’s homes ever care also instructed petitioner regarding when and where to perform his duties petitioner was obligated to contact the ever care’s owner daily to report the status of the home he managed petitioner was further obligated to contact ever care’s owner to request that repairs be made and in the event of an emergency in addition petitioner met with the owner weekly to account for groceries and he prepared a financial projection each month which he provided to ever care’s owner on the basis of these facts we find that ever care had the right to control petitioner’s work and that it did in fact exercise a high degree of control_over it this factor weighs heavily in favor of a finding that petitioner was a common_law_employee of ever care b investment in facilities the fact that a worker provides his or her own tools or goods generally indicates independent_contractor status ewens miller inc v commissioner t c pincite petitioner did not supply any tools or goods to the group home he managed ever care provided petitioner money each week for him to buy groceries in addition ever care paid for any repairs made to the home petitioner had no out-of-pocket costs relating to his work at ever care this factor indicates that petitioner was a common_law_employee c opportunity for profit or risk of loss an opportunity for profit or the risk of loss on the basis of the worker’s own efforts and skill indicates independent_contractor status 64_tc_974 see also rosato v commissioner tcmemo_2010_39 in contrast earning an hourly wage or a fixed salary indicates an employer-employee relationship see robinson v commissioner tcmemo_2011_99 citing 25_tc_1296 aff’d 487_fedappx_751 3d cir in the instant case ever care paid petitioner an hourly rate furthermore petitioner had no other opportunity for profit or risk of loss in ever care this factor indicates that petitioner was a common_law_employee d right to discharge the principal’s retention of the right to discharge a worker is indicative of a common_law employer-employee relationship rodriguez v commissioner tcmemo_2012_286 at citing weber v commissioner t c pincite see also 55_tc_142 ‘the right to discharge is also an important factor indicating that the person possessing the right is an employer ’ quoting sec_31 c - b employment_tax regs colvin v commissioner tcmemo_2007_157 aff’d 285_fedappx_157 5th cir ever care retained the right to discharge petitioner and in fact discharged him in or around early this factor indicates that petitioner was a common_law_employee see kumpel v commissioner tcmemo_2003_265 e integral part of regular business where a type of work is part of the principal’s regular business it is indicative of employee status see simpson v commissioner t c pincite rosemann v commissioner tcmemo_2009_185 in the instant case ever care’s business was to provide homes and services to adults with disabilities petitioner’s work with ever care was managing one of ever care’s four homes including hiring staff grocery shopping for the residents maintaining the home and meeting with officials from the florida licensing agency to ensure that the home was running properly when petitioner was not working he was on call as the first point_of_contact should a problem arise thus the work petitioner performed was an integral part of ever care’s regular business this factor indicates that petitioner was a common_law_employee f permanency of relationship a continuing relationship indicates an employment relationship while a transitory relationship may be indicative of independent_contractor status ewens miller inc v commissioner t c pincite rosemann v commissioner tcmemo_2009_185 the parties’ contemplation of a continuing relationship indicates an employment relationship ellison v commissioner t c pincite in contrast a relationship established to accomplish a specified objective is indicative of an independent_contractor relationship id petitioner worked at ever care full time for approximately nine months during and early at which point he was discharged although there is no evidence of a contractual arrangement between petitioner and ever care creating an explicit permanent employment relationship the relationship in practice was ongoing and was not thought to be temporary or short term by either party see twin rivers farm inc v commissioner tcmemo_2012_184 wl at rather petitioner’s work was continuing or recurring and his relationship with ever care looked to a long-term relationship rather than one ceasing at the end of a particular job or result see 237_f2d_948 9th cir therefore petitioner’s work relationship should be regarded as indefinite if not permanent this factor indicates that petitioner was a common_law_employee g relationship contemplated by the parties the withholding of taxes is consistent with a finding that an individual is a common_law_employee see 63_tc_621 rosato v commissioner tcmemo_2010_39 ever care issued petitioner a form 1099-misc for and did not withhold state_income_tax or social_security and medicare taxes from his pay this indicates that ever care intended petitioner to be an independent_contractor however in treating petitioner as an independent_contractor ever care was not a disinterested party as it benefited by classifying him as an independent_contractor and thereby avoided the necessity of filing employment_tax returns and paying employment_taxes h conclusion considering the record and taking into account all the facts and circumstances we conclude that petitioner was a common_law_employee of ever care accordingly petitioner is not liable for self-employment_tax pursuant to sec_1401 on income earned from ever care in iii accuracy-related_penalty respondent contends that petitioner is liable for the sec_6662 penalty because petitioner’s underpayment was attributable to a substantial_understatement_of_income_tax sec_6662 and b imposes a penalty equal to of the amount of any underpayment_of_tax that is attributable to a substantial_understatement_of_income_tax a substantial_understatement_of_income_tax exists if the amount of the understatement of income_tax exceeds the greater of of the tax required to be shown on the return or dollar_figure see sec_6662 sec_1_6662-4 income_tax regs as relevant here the term understatement means the excess of the amount required to be shown on the return for the taxable_year over the amount of tax imposed that is shown on the return sec_6662 with respect to a taxpayer’s liability for any penalty sec_7491 places on the commissioner the burden of production thereby requiring the commissioner to come forward with sufficient evidence indicating that it is appropriate to impose the penalty 116_tc_438 once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect see rule a welch v helvering u s pincite sec_6664 provides an exception to the imposition of the sec_6662 penalty with respect to any portion of an underpayment if the taxpayer establishes that there was reasonable_cause for such portion and the taxpayer acted in good_faith with respect to such portion the decision as to whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account the pertinent facts and circumstances including the taxpayer’s knowledge education and experience as well as the taxpayer’s reliance on professional advice thomas v commissioner tcmemo_2013_60 see also 115_tc_43 providing a three-prong test to establish reasonable reliance on professional advice aff’d 299_f3d_221 3d cir sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess his or her proper tax_liability humphrey farrington mcclain p c v commissioner tcmemo_2013_23 sec_1_6664-4 income_tax regs we have found that petitioner is not liable for self-employment_tax for related to his income from ever care however petitioner conceded that for he failed to report income both from unemployment_compensation and from ever care petitioner’ sec_2010 federal_income_tax return was prepared by a c p a but such fact does not in and of itself prove that he acted with reasonable_cause and in good_faith neonatology assocs p a v commissioner t c pincite in that regard petitioner did not allege that he provided the respective forms to his c p a in preparing hi sec_2010 return nor did he allege that his c p a determined that this income did not need to be reported see id petitioner has not cited any authorities upon which he relied in deciding not to report the income and we are confident that there are none we therefore hold that petitioner does not come within the reasonable_cause exception of sec_6664 nor within any other exception eg sec_6662 accordingly to the extent that the rule computation shows that the understatement of income_tax exceeds the greater of of the tax required to be shown on the return or dollar_figure petitioner will be liable for the accuracy-related_penalty under sec_6662 see sec_6662 sec_1_6662-4 d income_tax regs conclusion we have considered the other arguments of the parties and those arguments are not material to our conclusions to give effect to petitioner’s concessions and our disposition of the disputed issue decision will be entered under rule presumably the parties will reflect by stipulation the dollar_figure increase in petitioner’s tax withholding determined in the notice_of_deficiency
